t c memo united_states tax_court peter m haver petitioner v commissioner of internal revenue respondent docket no filed date peter m haver pro_se justin l campolieta for respondent memorandum opinion laro judge petitioner petitioned the court to redetermine the following federal_income_tax deficiencies and additions to tax under sec_6651 unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure addition_to_tax deficiency sec_6651 dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure year following concessions by respondent and submission of the case pursuant to rule we must decide whether the limitation on the application of foreign tax_credits to alternative_minimum_tax amt liability under sec_59 may be harmonized with article of the convention between the united_states of america and the federal republic of germany for the avoidance of double_taxation of date tax_treaties cch big_number the u s -germany treaty or article we hold that it may background all facts were stipulated or contained in the exhibits submitted therewith we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioner resided in dusseldorf germany when his petition was filed in this court petitioner has conceded that he is subject_to the sec_6651 penalty stating that his returns were filed belatedly in january petitioner is a u s citizen who during the subject years resided in germany and was employed there as an attorney during and his income was derived entirely from foreign sources and he did not report an amt liability as to the income for each of the years in issue he had foreign tax available for credit entitling him to foreign tax_credits under sec_59 and tentative amt as follows year foreign tax available for credit dollar_figure big_number big_number big_number sec_59 credit dollar_figure big_number big_number big_number tentative amt dollar_figure big_number big_number big_number petitioner first filed income_tax returns for these years in date discussion while acknowledging that sec_59 supports respondent’s determination in full petitioner argues that sec_59 is inapplicable to this case as it was superseded by article petitioner urges that this court was misguided in 113_tc_158 and brooke v commissioner tcmemo_2000_194 affd 13_fedappx_7 d c cir where we held that article harmonizes with the application of sec_59 because article states that the u s -germany treaty shall apply in accordance with the provisions and subject_to the limitations of the law of the united_states petitioner notes that sec_59 was enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2320 and that the u s -germany treaty was ratified on date petitioner contends contrary to our holdings in pekar and brooke that irreconcilable differences exist between the u s -germany treaty and sec_59 and that the treaty controls because it was ratified at a later date see eg taylor v morton f cas c c d mass establishing the so-called later in time rule affd u s black petitioner concedes however that we must attempt to reconcile a statute with a potentially conflicting treaty before applying the later in time rule see eg 124_us_190 murray v schooner charming betsy u s cranch an act of congress ought never to be construed to violate the law of nations if any other possible construction remains respondent argues that this court can reconcile the statute with the treaty as it did in pekar and brooke and that we should follow those cases we agree with respondent in pekar v commissioner supra and brooke v commissioner supra we concluded that article specifically recognized the provisions and limitations of existing u s law including those contained in sec_59 we find no reason to depart from these holdings to follow petitioner down a twisting path of legal analysis whose ultimate destination would require us to reverse two prior holdings and find a provision of u s law in conflict with the u s -germany treaty we hold in accordance with our previous decisions in pekar and brooke that the limitation of sec_59 applies to petitioner we have considered all of the parties’ arguments and rejected those not discussed herein as meritless to reflect respondent’s concession decision will be entered under rule petitioner raises for our consideration 337_f3d_1053 d c cir affg tcmemo_2002_36 where the court_of_appeals for the district of columbia circuit opted not to decide whether sec_59 conflicted with an article of the u s -canada treaty similar to article by holding that sec_59 controlled the outcome as the later of the two provisions petitioner infers erroneously from the court’s holding in kappus that the statute and the u s - germany treaty cannot be reconciled the court never considered that question nor did the court say anything inconsistent with its previous affirmance of our decision in brooke v commissioner tcmemo_2000_194
